Opinion op the Court by
Chiep Justice Hobson—
Reversing.
John Lucas was indicted in the McCracken Circuit Court for the crime of grand larceny, and having been convicted appeals.
The only evidence introduced by the Commonwealth on the trial tending to connect the defendant with the offense is the following testimony of the prosecuting witness, W. J. Hill: _
_ “Q. Tell the jury what you know about this case?”
“A. I went out to the aviation grounds to see the flying of the airships about four o’clock. I stayed there about ten minutes after seeing the flying of airship, and as there was a rain coming up I started back to town; *745the cars were coming and the crowd’was running and pushing to get on, a car came with six trailers attached to it and everybody was pushing to get on before the cars stopped, but my right arm was disabled and I would not try to catch on while the cars were running because my arm was disabled and I waited until two or three cars passed me and the ears stopped. While I was standing there waiting for the car to stop I noticed this man, Lucas, step up in front of me and look in my face and up and down me and I paid close attention to him. I had my left hand on the outside of my front pants pocket and felt my pocket book in my pocket, and my right hand was drawed up to keep the crowd off -of it, as it pained me, this man Lucas was standing on my left side. I raised my left hand and reached for the car and took hold of it and got on it; I missed my pocket book and got off the car, and didn’t see any inore of Lucas.”
“Q. Lid you see anybody else there?”
“A. Yes, sir, there was a big crowd there.”-
There was no evidence showing that Lucas was found in possession of the money which was stolen from Hill :and there is nothing tending to show that Lucas , took .the money except the statement that he was standing by Hill, and looked him up and down, and shortly after this his money was missing. But he was in .a crowd of people, and any of the crowd, had th'e same opportunity to rob him that Lucas had. There is no evidence that Lucas got the money. A prisoner can not be convicted ■on bare suspicion. The court should have instructed the jury peremptorily to find the defendant not- guilty.- " '
' Judgment reversed and cause remanded for further proceedings consistent herewith. • ■ ■